COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS





IN RE:  ROSALIO B. GAMON,


                                Relator.
§
 
§
 
§
 
§
 
§
 
 § 



No. 08-08-00287-CV
AN ORIGINAL PROCEEDING

IN MANDAMUS

MEMORANDUM OPINION ON PETITION FOR WRIT OF MANDAMUS

	Relator has filed a pro se petition for writ of mandamus requesting that this Court order the
Honorable Angie Juarez Barill, Judge of the 346th District Court of El Paso County, to reinstate 
Relator's case against the State of Texas, and to grant a "speedy process" motion.  Relator alleges
that such motion is necessary to, "allow process to be secured through all civil rights," to "produce
preliminary injunction," and "to bring summons; and renew communication service eliminating
mischief" from Chapter 13 and the Texas Rules of Appellate Procedure.
	Mandamus will issue only to correct a clear abuse of discretion.  See Walker v. Packer, 827
S.W.2d 833, 839-40 (Tex.1992) (orig. proceeding).  In addition, there must be no other adequate
remedy at law available to the relator.  Id.  Based on the petition and record before us, Mr. Gamon
has failed to establish he is entitled to mandamus relief.  See Tex. R. App. P. 52.8.  Therefore, the
petition is denied.

						KENNETH R. CARR, Justice

October 16, 2008

Before Chew, C.J., McClure, and Carr, JJ.